Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/218058.  Claims 1-21 are currently pending in this application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 12, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JORDAN (2013/0029795).

Regarding Claim 1, JORDAN teaches A derailleur for a human-powered vehicle, comprising: a base member (12) configured to be mounted to the human-powered vehicle; a chain guide (14) movable relative to the base member (12), and a linkage structure (16)(18)(14)(12) configured to movably couple the chain guide (14) to the base member (12), the linkage structure including a first link (18) pivotally coupled to the base member (12) about a first link pivot axis (axis of 24), the chain guide (14) including a first chain guide pivotally coupled to the first link (18) about a first guide pivot axis (axis of 26) spaced apart from the first link pivot axis (axis of 24), the first chain guide (14) including a first guide body (32) including a first guide surface configured to be in contact with a chain, and a first guide protrusion protruding from the first guide body (32) and pivotally coupled to the first link (18) about the first guide pivot axis (axis of 26), the first guide protrusion being spaced apart from the first link (18) in an axial direction with respect to the first guide pivot axis to define an intermediate space between the first guide protrusion and the first link in the axial direction, the intermediate space being free of a spring (Fig. 8, Fig. 3 (the figure reference numbers 20 and 22 in Fig. 3 and are incorrect and should be 22 and 26 respectively to be consistent with the specification)).

Regarding Claim 2, JORDAN teaches further comprising a biasing member (29) configured to apply biasing force to at least one of the linkage structure and the chain guide, and the biasing member is provided outside the intermediate space (Fig. 2).

Regarding Claim 4, JORDAN teaches wherein the first guide protrusion is provided on a front side of the chain guide in a mounting state where the base member is mounted to the human-powered vehicle (Figs. 2, 3, 8).

Regarding Claim 5, JORDAN teaches wherein the first link (18) includes a first link body and a first link protrusion protruding from the first link body, the first guide protrusion is pivotally coupled to the first link protrusion about the first guide pivot axis (axis of 26), and the first guide protrusion is spaced apart from the first link protrusion in the axial direction to define the intermediate space between the first guide protrusion and the first link protrusion in the axial direction.

Regarding Claim 7, JORDAN teaches wherein the first guide body includes a first outermost end and a first additional outermost end and extends between the first outermost end and the first additional outermost end along the first guide surface, and the first guide protrusion is provided at the first outermost end (Figs. 3, 8).

Regarding Claim 8, JORDAN teaches wherein the first guide protrusion is closer to the base member (12) than the first additional outermost end (Figs. 3, 8).

Regarding Claim 9, JORDAN teaches wherein the first chain guide (14) includes a first additional guide protrusion protruding from the first guide body, the first additional guide protrusion being spaced apart from the first guide protrusion in the axial direction, and the first guide protrusion is farther from the first additional outermost end than the first additional guide protrusion (Figs. 3, 7, 8).

Regarding Claim 12, JORDAN teaches wherein the linkage structure (18)(16)(12)(14) includes a first link pin (26) extending along the first guide pivot axis, and the first link pin is configured to pivotally couple the first guide protrusion to the first link (18) about the first guide pivot axis.

Regarding Claim 15, JORDAN teaches wherein the linkage structure includes a second link (16) pivotally coupled to the base member (12) about a second link pivot axis, and the chain guide (14) includes a second chain guide (30) pivotally coupled to the second link about a second guide pivot axis spaced apart from the second link pivot axis, the second chain guide (30) being coupled to the first chain guide to move relative to the base member along with the first chain guide (32).


Claim(s) 17-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WU (2020/0298934).

Regarding Claim 17, WU teaches A derailleur for a human-powered vehicle, comprising: a base member (10) configured to be mounted to the human-powered vehicle, a chain guide (40) movable relative to the base member between an inner-gear position and an outer-gear position, the chain guide (40) being provided closer to a center plane of the human-powered vehicle when the chain guide (40) is in the inner-gear position than when the chain guide (40) is the outer-gear position; a linkage structure (20)(30) configured to movably couple the chain guide (40) to the base member (10) to move relative to the base member (10) between the inner-gear position and the outer-gear position; a motor unit (54) configured to apply actuation force to at least one of the chain guide (40) and the linkage structure (20)(30) to move the chain guide (40) relative to the base member (10); and a biasing member (100) configured to bias the chain guide (40) toward the inner-gear position, the linkage structure (20)(30) including a first link (30) pivotally coupled to the base member (10) about a first link pivot axis (axis of 70), the chain guide (40) including a first chain guide pivotally coupled to the first link (30) about a first guide pivot axis (axis of 90), the first chain guide including a first guide body including a first guide surface configured to be in contact with a chain, a first guide protrusion protruding from the first guide body and pivotally coupled to the first link about the first guide pivot axis, and a first additional guide protrusion protruding from the first guide body and pivotally coupled to the first link about the first guide pivot axis, the first additional guide protrusion being spaced apart from the first guide protrusion in an axial direction with respect to the first guide pivot axis, the first link being provided between the first guide protrusion and the first additional guide protrusion in the axial direction (Fig. 2).

Regarding Claim 18, WU teaches wherein the first link (30) includes a first link body, a first link protrusion (end of 30 containing two pivot holes on the side facing the front side of the bicycle) protruding from the first link body, and a first additional link protrusion (end of 30 containing two pivot holes on the side facing the back of the bicycle) protruding from the first link body, the first additional link protrusion being spaced apart from the first link protrusion in the axial direction, the first guide protrusion is pivotally coupled to the first link protrusion about the first guide pivot axis, and the first additional guide protrusion is pivotally coupled to the first additional link protrusion about the first guide pivot axis (Fig. 2).

Regarding Claim 19, WU teaches wherein the first link protrusion is pivotally coupled to the base member (10) about the first link pivot axis, and the first additional link protrusion is pivotally coupled to the base member (10) about the first link pivot axis (Fig. 2).

Regarding Claim 20, WU teaches wherein the first link protrusion includes a first link coupling part and a first guide coupling part, the first link coupling part is pivotally coupled to the base member (10) about the first link pivot axis (pivot axis of 70), the first guide coupling part is pivotally coupled to the first guide protrusion about the first guide pivot axis (pivot axis of 90), and the first guide coupling part is offset from the first link coupling part in the axial direction (Fig. 2).

Regarding Claim 21, WU teaches wherein the first guide coupling part (part of first protrusion connected to shaft 90) is closer to the first guide protrusion than the first link coupling part (part of first protrusion connected to shaft 70) in the axial direction (Fig. 2).


Allowable Subject Matter
Claims 3, 6, 10, 11, 13, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the intermediate space is provided between the first guide protrusion and the biasing member in the axial direction with the other elements in Claim 3.
The prior art does not teach or suggest wherein the intermediate space and the first link protrusion are provided between the first guide protrusion and the biasing member in the axial direction with the other elements in Claim 6.
The prior art does not teach or suggest wherein the first link (18) includes a first additional link protrusion protruding from the first link body, the first additional link protrusion being spaced apart from the first link protrusion in the axial direction, and the first link protrusion and the first additional link protrusion are provided between the first guide protrusion and the first additional guide protrusion in the axial direction with the other elements in Claim 10.
The prior art does not teach or suggest further comprising an adjustment structure configured to change an end position of the chain guide, wherein the adjustment structure includes an adjustment screw and an adjustment support, the adjustment support is pivotally coupled to the first link pin and includes a support hole, and the adjustment screw extends through the support hole with the other elements in Claim 13.
The prior art does not teach or suggest further comprising a motor unit configured to apply actuation force to at least one of the chain guide and the linkage structure to move the chain guide relative to the base member with the other elements in Claim 16.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654